DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and an IDS filed on 07/25/22. Claims 1, 3, 8, 11, 14-15, 22 and 32 have been amended, claims 2, 10, 21, 29 have been canceled and new claims 33-36 have been added. Accordingly claims 1, 3-4, 7-8, 11-12, 14-15, 22-23, 26-27 and 30-36 are pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide any support for the implantable device being an artificial organ. The only description of “an organ” in the specification is:
“entire organs (e.g., heart, lung, kidney, liver, pancreas, intestine, stomach, testis, hand transplants, etc.) (See PG Pub, at [0084]). 
The specification also recites the term “artificial” once which is related to an artificial heart valve. “Implantable devices may be made from any suitable substrate that can be implanted into a human or non-human animal. Examples of implantable devices include, but are not limited to, stents such as self-expandable stents, balloon-expandable stents, coronary stents, peripheral stents, stent-grafts, shunts, catheters, other expandable tubular devices for various bodily lumen or orifices, grafts, vascular grafts, arterio-venous grafts, by-pass grafts, pacemakers and defibrillators, leads and electrodes, screws, valves, such as artificial heart valves, anastomotic clips, arterial closure devices, closure devices, cerebrospinal fluid shunts, and particles (e.g., drug-eluting particles, microparticles and nanoparticles)” (See PG Pub at [0062]).
As such there is no evidence that an implantable device such as an artificial heart valve would perform the functions of an organ such as heart, lung, etc. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 30 depend on claims 1 and 14 respectively and fail to further limit the parent claim because claims 1 and 14 state that the reservoir molecule is an S-nitrosylated lipid, which is inherently a nitric oxide donating molecule. As such claims 11 and 30 do not further limit claims 1 and 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Suggestion: in claim 32, the term “preparing an implant device of claim 1” should be changed to -the implant of claim 1”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12, 14-15 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al (US 20040259840) (provided by IDS of 07/25/22). 

Applicant Claims
Applicant claims an implantable device comprising a nanostructure of reservoir molecules that are reservoir for or nitric oxide, wherein the reservoir molecule is an S-nitrosylated lipid.

Hermann et al teach nitric-oxide releasing lipid molecules which comprise a lipid molecule selected from phosphoglycerides, lipids having a sphingosine base as a backbone, diacylglycerols, glycosylacylglycerols, and sterol compounds, pharmaceutical compositions and methods of therapeutically administering nitric oxide to patients using nitric-oxide releasing lipid molecules (See abstract). 
Hermann et al also disclose a method for therapeutically administering nitric oxide to a patient comprising administering the nitric-oxide releasing lipid molecules by implantation, via an intravascular delivery device (e.g., a balloon catheter, an injection catheter, an infusion catheter, a stent, a stent graft, or a distal protection device) or via a direct injection route. The said methods can treat various conditions including atherosclerosis, myocardial infarction, restenosis, peripheral vascular disease, stroke, etc, (See [0030]-[0031]). 
Disclosed are a new class of S-nitrosylated, N-nitrosylated and/or O-nitrosylated lipid molecules (See [0011]), and that, an advantage that the S-nitrosylated lipids have over other organic NO donors and inorganic NO donors is that they can be readily incorporated into cell membranes, promoting tissue uptake and enhancing tissue retention time. The said S-nitrosylated lipids have an affinity for lipid deposits in the body, for example, those lipid depositions within atherosclerotic plaques. This affinity allows for targeted NO release within such regions. They are included in the liposomes (See [0061]-[0063]). 
It is further stated that the said S-nitrosylated lipids are simply adsorbed as a monolayer on the surface of polymer, metal or silica-based materials (See [0066]). 
Hermann et al teach liposomes (lipid vesicles) formed when thin lipid films or lipid cakes are hydrated and stacks of liquid crystalline bilayers become fluid and swell. The hydrated lipid sheets form large, multilamellar vesicles (LMV). Disruption of an LMV suspensions produces small, unilamellar vesicles (SUV) with diameters in the range of 15-50 nm (See [0073]).
It is disclosed that the said S-nitrosylated lipid can be provided in connection with a variety of intravascular delivery devices, including vascular catheters, guide wires, balloons, filters, stents, stent grafts, vascular grafts, etc. The S-nitrosylated lipid is directly adsorbed to the surface of the intravascular device (e.g., a stent, catheter, etc.) (See [0086]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-8, 11-12, 14-15, 22-23, 26-27, 30 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al (US 20040259840) in combination with Mirkin et al (US 20090324706). 

Applicant Claims
Applicant claims are delineated above. 
      Determination of the Scope and Content of the Prior Art
                                      (MPEP §2141.01)
Hermann et al’s teachings are delineated above and incorporated herein.  
Ascertainment of the difference between the prior art and the claims
Hermann et al lack a specific disclosure on the lipid being a modified phospholipid, the presence of apolipoprotein and the structure having a core and a lipid bilayer. These are known in the art as shown by Mirkin et al.  

Mirkin et al teach nanostructures having a core-shell type arrangement including a nanoparticle core surrounded by a shell including a lipid bilayer (See abstract). The said lipid bilayer may include one or more phospholipids, e.g., 50-200 phospholipids. The shell may have a lipoprotein structure, and may optionally include an apolipoprotein, e.g., apolipoprotein A-I, apolipoprotein A-II, etc, (See [0008]).
In one set of embodiments, the said structure, such as a shell of a structure, includes one or more natural or synthetic lipids or lipid analogs (i.e., lipophilic molecules). One or more lipids and/or lipid analogues may form a single layer or a multi-layer (e.g., a bilayer) of a structure. Examples of lipids include glycerolipids, glycerophospholipids, etc.  The one or more phospholipids may include, phosphatidylcholine, phosphatidylglycerol, lecithin, 1,2-dipalmitoyl-sn-glycero-3-phosphothioethanol, etc, (See [0065]-[0066]). 
Mirkin et al disclose a pharmaceutical composition including a nanostructure core comprising an inorganic material and a shell surrounding and attached to the nanostructure core (See [0009]). The core may be a gold nanoparticle (See [0042] and [0045]). It is also disclosed that the inorganic material may include, a metal (e.g., Ag, Au, etc) (See [0060]). 
Mirkin et al disclose that one or more bioactive agents are associated with the said structure or composition. The one or more bioactive agents may optionally be released from the structure or composition. The said bioactive agent includes anti-microbials (See [0075]-[0076]). 
Mirkin et al teach components associated with a core and shell, which can be used, in some embodiments, to facilitate the sequestration, exchange and/or transport of materials (e.g., proteins, peptides, polypeptides, nucleic acids, nutrients) to a subject (e.g., cells, tissues, organs, particles, blood, etc) (See [0080]).
Mirkin et al disclose structures and compositions which may be as, for example, microspheres, polymeric reservoirs, cholesterol matrices, etc, wherein the said structures and compositions can also be combined (e.g., contained) with delivery devices such as syringes, pads, patches, tubes, films, MEMS-based devices, and implantable devices, such as a long term release implant (See [0134]-[0135]).
In Example 1, Mirkin et al disclose the formation of self-assembled lipid layers on gold nanoparticles and further demonstrates surface functionalization of the resulting structures with proteins (See [0155]). Example 3 demonstrates the synthesis of stable structures including a gold nanoparticle core and a shell comprising self-assembled lipids on the gold nanoparticle surface (See [0169]). 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Mirkin et al with that of Hermann et al to arrive at the instant invention. It would have been obvious to do so because Hermann et al teach nanosized structures such as liposomes comprising a nitric oxide releasing compound such as S-nitrosylated lipid used as implantable devices such as stents and catheters for treating conditions such as restenosis and atherosclerosis. 
Mirkin et al teach nanostructures having a core-shell structure wherein the core is an inorganic compound or active agent including gold and the shell is a liposome for delivering the active agent to a subject for treating or diagnosing a disorder. Mirkin et al teach that the lipid may be a modified phospholipid in combination with an apolipoprotein such as apoA-I. 
As such one of ordinary skill in the art is more than motivated to incorporate Mirkin et al’s modified phospholipids structures into the structures of Hermann et al with a reasonable expectation of success as Mirkin et al disclose the advantages of using a modified phospholipid structure in transporting active agents to tissues and organs. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  

Claims 1 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al (US 20040259840) in combination with Mirkin et al (US 20090324706) and potenziano et al (US 20150093738).

Applicant Claims
Applicant claims a method for transplanting a donor organ in a recipient subject comprising: harvesting a donor organ; contacting the donor organ with implantable device of claim 1; and implanting the donor organ into recipient subject, wherein the implantable device reduces the risk of rejection of donor organ. 

Determination of the Scope and Content of the Prior Art
                                      (MPEP §2141.01)
Hermann et al and Mirkin et al’s teaching are delineated above and incorporated herein.  Specifically, Hermann et al and Mirkin et al teach an implantable device as nanostructures, comprising nitric oxide compounds such as S-nitrosylated lipid for delivering nitric oxide to the subject’s tissue or organ. 

Ascertainment of the difference between the prior art and the claims
Hermann et al and Mirkin et al lack a specific disclosure on a method of transplanting a donor organ. This would have been obvious over the teaching of Potenziano et al. 
 
Potenziano et al teach methods and systems for administering NO-containing gas directly to ex vivo fluid, for a variety of purposes, including prevention and treatment of ischemia-reperfusion injury, preserving ex vivo organs prior to transplanting in a recipient, etc. The NO may be administered to various biological materials, including cells, tissues, organs, organisms, and animals, including humans and other mammals (See abstract and [0006]).
With respect to organ and biological material transplant, an organ is removed from a donor and significant efforts are made to appropriately preserve the organ or biological material for implantation into a recipient. Biological materials, including cells, tissues and organs, that are used for transplantation require effective ex vivo preservation from the moment the organ or other biological material is retrieved to the time of transplantation. Organ transplantation includes many methods that may be used individually or in combination (See [0008]). 
NO may also be administered and monitored in perfusion fluid for preserving organs or other biological material for transplant (See [0100]).
In addition to administering NO to perfusion fluid, persufflation gas and/or ventilation gas for an ex vivo organ, NO may be administered to either the organ donor and/or organ recipient to enhance the likelihood of success for the organ transplant (See [0127]). 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Potenziano et al with that of Hermann et al and Mirkin et al to arrive at the instant invention.
It would have been obvious to do so because Hermann et al teach nanosized structures such as liposomes comprising a nitric oxide releasing compound such as S-nitrosylated lipid used as implantable devices such as stents and catheters for treating conditions such as restenosis and atherosclerosis. Mirkin et al teach nanostructures having a core-shell structure wherein the core is an inorganic compound or active agent including gold and the shell is a liposome for delivering the active agent to a subject for treating or diagnosing a disorder. Mirkin et al teach that the lipid may be a modified phospholipid in combination with an apolipoprotein such as apoA-I. 
Potenziano et al is in the related field of endeavor and teach administering nitric oxide in perfusion fluid for preserving organs or other biological material for transplant. 
As such one of ordinary skill in the art is more than motivated to combine the teaching of Potenziano et al on advantages of contacting donor organ or its recipient with nitric oxide and the lipid nanostructures comprising S-nitrosylated as taught by Hermann et al to arrive at the claimed invention with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  

Claims 1, 3-4, 7-8, 11-12, 14-15, 22-23, 26-27, 30, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al (US 20110275912) in view of Huang et al (US 20080175893) and Hermann et al (US 20040259840). 

Applicant Claims
Applicant’s claims are delineated above. 
        Determination of the Scope and Content of the Prior Art
                                      (MPEP §2141.01)
Boyden et al teach an insertable device including an outer surface and an inner surface of the body structure, at least one surface including at least one anti-microbial nanostructure (See [0047] and [0051]).
Examples of anti-microbial agents include nitric oxide (See [0176] and [0432]). 
Boyden et al disclose that carriers include any matrix that allows for transport of, for example, a disinfecting agent across any tissue, cell membranes, and the like of a biological subject, and include cyclic oligosaccharides, hydrogels, liposomes, micelle, phospholipid vesicles, etc, (See [0154]). 
It is also disclosed that one or more active agents are carried by energy-sensitive vesicles (e.g., energy-sensitive cyclic oligosaccharides, hydrogels, liposomes, micelles, microspheres, non-ionic surfactant vesicles, phospholipid surfactant vesicles, and the like) (See [0179]).   
Boyden et al disclose a catheter including at least one anti-microbial agent reservoir configured to deliver one or more anti-microbial agents to one or more anti-microbial regions of the body structure of the catheter (See [0138]). 
The said device may also comprise other agents including apolipoproteins such as apoliporpotein A-I (See [0258]-[0259] and [0262]). 
The antimicrobial agent comprises at least an antibiotic agent including gold (See [0195]-[0196]). 

Ascertainment of the difference between the prior art and the claims
Boyden et al lack a specific disclosure on the nanostructure having a lipid bilayer or monolayer, or disorder being ischemia-reperfusion, etc, or the nitric oxide releasing agent being S-nitrosylated lipid. These are known in the art as shown by Huang et al and Hermann et al.  

Huang et al teach gas-containing liposomes and methods of generating gas-containing liposomes where the gas is introduced under pressure, as well as gas-containing liposomes such as gas-containing liposomes containing nitric oxide gas, used to treat a medical condition that is treatable by nitric oxide gas (e.g., intimal hyperplasia) (See abstract).
Huang et al disclose that the said gas-containing liposomes comprises phospholipids and cholesterol. In certain embodiments, it may be desirable to include smaller amounts of lipid bilayer-compatible hydrophobic molecules. Alternatively, for specific applications, it may be desirable to modify the properties of the lipid bilayer by inclusion of smaller amounts of hydrophobic molecules. The said phospholipid may be 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC) (See [0010], [0043], [0046] and [0050]). 
It is further disclosed that nitric oxide (NO) is a molecule that dynamically modulates the physiological functions of the cardiovascular system, which include relaxation of vascular smooth muscle, inhibition of platelet aggregation, and regulation of immune responses. Because a reduced NO level has been implicated in the onset and progression of various disease states, NO may be used (via delivery by the liposomes described herein) to provide therapeutic benefits in the treatment of cardiovascular diseases, such as essential hypertension, stroke, coronary artery disease, atherosclerosis, ischemia/reperfusion injury, etc, (See [0048]).
Hermann et al’s teachings are delineated above and incorporated herein. 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Huang et al and Hermann et al with that of Boyden et al to arrive at the instant invention.
It would have been obvious to do so because Boyden et al teach nanostructures comprising an active agent including nitric oxide encapsulated in a liposomal or non-lipid vesicle for delivery to the subject’s organ. While Boyden et al do not exemplify a nanostructure comprising reservoir for nitric oxide, they provide sufficient teaching to one of ordinary skill in the art to make and use one as claimed. Additionally, Huang et al is in the related field of endeavor and teach structures comprising generating gas-containing liposomes containing nitric oxide gas, used to treat a medical condition that is treatable by nitric oxide gas, including essential hypertension, atherosclerosis, ischemia/reperfusion injury, etc. It is disclosed that the said liposomes comprise phospholipids and may be a lipid bilayer. As such one of ordinary skill in the art is more than motivated to incorporate the lipid bilayers of Huang et al comprising nitric oxide in the structures and methods of Boyden et al with a reasonable expectation of success. 
Furthermore, Hermann et al teach liposomes and other lipid nanosized structures wherein the nitric oxide releasing compound is advantageously S-nitrosylated lipid. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  

Claims 1, 3-4, 7-8, 11-12, 14-15, 22-23, 26-27, 30, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20080175893) in combination with Hakim-Mehr et al (US 20080181928), Hermann et al (US 20040259840) and Mirkin et al (US 20090324706).

Applicant’s claims
Applicant claims an implantable device comprising a nanostructure of reservoir molecules that are reservoir for or nitric oxide, wherein the reservoir molecule is an S-nitrosylated lipid. The said device may comprise apolipoprotein A-I, the structure has a core and a lipid bilayer or monolayer and the core is a gold core.  

Determination of the Scope and Content of the Prior Art
                                      (MPEP §2141.01)

Huang et al Hermann et al and Mirkin et al’s teachings are delineated above and incorporated herein.  

Ascertainment of the difference between the prior art and the claims
Huang et al lack a specific disclosure on the structure being nanostructure or the device being a stent. These are known in the art as shown by Hakim-Mehr et al. Huang et al also lack a disclosure on the nitric oxide being S-nitrosylated lipid, or the phospholipid being modified. These are known in the art as shown by Hermann et al and Mirkin et al. 

Hakim-Mehr et al teach a medical device such an implantable device including a stent comprising a coating comprising a film comprising a lipid bilayer (See abstract and [0008]-[0012]). 
In one embodiment, the lipid bilayer in the dry film is capable of forming liposomes. "Liposomes" as used herein refers to closed vesicles (e.g., substantially spherical vesicles) formed under osmotically balanced conditions comprising molecular bilayers of amphiphiles having their hydrophobic portions forming the interior of the bilayer and their hydrophilic portions contacting an aqueous phase. Liposomes can have one or more bilayers. The phospholipids and/or other amphiphiles that form liposomes may be used to release agents or to target agents to particular cells or organs. Liposomes can serve to protect agents from degradation by shielding them from catabolic enzymes and by prolonging their circulation time in the blood (See [0070]- [0071]). 
In one embodiment, a porous substrate is provided that can act as a drug reservoir (See [0107]). 
It is disclosed that the drug D in film 42 can be released as a drug-encapsulated liposome. The drug can be released from the porous substrate with the lipid as drug-encapsulated nanocapsules, nanodroplets, nanospheres, and/or micelles (See [0124]-[0125]).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Hakim-Mehr et al, Hermann et al and Mirkin et al with that of Huang et al to arrive at the instant invention.
It would have been obvious to do so because Huang et al teach generating gas-containing liposomes containing nitric oxide gas, used to treat a medical condition that is treatable by nitric oxide gas, including essential hypertension, atherosclerosis, ischemia/reperfusion injury, etc. It is disclosed that the said liposomes comprise phospholipids and may be a lipid bilayer.  Huang et al do not teach that the liposomes are nanostructures. However, Hakim-Mehr et al is in the related field of endeavor and teach implantable medical devices such as stents comprising a coating that may be a lipid bilayer and an active agent for effective delivery of the active agent to the subject in need thereof. Hakim-Mehr et al disclose drug-encapsulated liposomes, with the lipid being drug-encapsulated nanocapsules, nanodroplets, nanospheres.  
As such one of ordinary skill in the art is more than motivated to incorporate the lipid bilayers, liposome nanostructures of Hakim-Meher et al into the structures of Huang et al comprising nitric oxide with a reasonable expectation of success. 
Additionally, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mirkin et al with that of the combined references above. One of ordinary skill in the art would have been motivated to do so because Mirkin et al is in the same filed of endeavor and teach nanostructures having a core-shell structure wherein the core is an inorganic compound or active agent including gold and the shell is a liposome for delivering the active agent to a subject for treating or diagnosing a disorder.   
Furthermore, Hermann et al teach a similar structure such as a liposome comprising S-nitrosylated as a nitric oxide donor. Hermann et al disclose that one advantage that the S-nitrosylated lipids is that they can be readily incorporated into cell membranes, promoting tissue uptake and enhancing tissue retention time and having an affinity for lipid deposits in the body, for example, those lipid depositions within atherosclerotic plaques. Thus, it would have been obvious to one of ordinary skill in the art to select S-nitrosylated lipid as the compound releasing nitric oxide at the target site. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 7-8, 11-12, 14-15, 22-23, 26-27 and 30-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17, 36-38, 51-54 and 57-70 of copending Application No. 16/063,546 (US 20200281962) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims are drawn to an implantable device comprising a nanostructure of reservoir molecule that are for nitric oxide and are S-nitrosylated lipid and a method of delivering the No to a subject and a method for transplanting a donor organ to a recipient.
The reference claims are drawn to a high density lipoprotein (HDL) nanoparticle comprising: a core; a shell surrounding and attached to the core, wherein the shell is comprised of apolipoprotein and reservoir molecules comprising nitric oxide (NO), wherein the reservoir molecule is an S-nitrosylated lipid, a method of delivering No to a subject and a method for transplanting a donor organ to a recipient. 
The difference is that the examined claims recite a nanostructure of reservoir molecule while the reference claims are drawn to a nanoparticle. However, the said difference is not sufficient to distinguish the examined claims from the reference claims because a nanostructure of reservoir molecules of S-nitrosylated lipid and a high density lipoprotein nanoparticle of S-nitrosylated lipid are basically the same structure and have the same function.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed on 07/25/22 have been considered.  Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s mostly argues that the Hakim-Mehr et al does not anticipate the claims as amended and the combination of references do not render the amended claims obvious because the claims have been amended to recite that the reservoir molecule is S-nitrosylated lipid.  
While Applicant is correct, the claims are not in condition for allowance because the added limitation was known in the art as taught by Hermann et al. Hermann et al teach a nanosized structure such as a liposome wherein the compound is S-nitrosylated lipid. Hermann et al disclose the advantages of selecting S-nitrosylated lipid as the compound for releasing nitric oxide in the tissues and organs. 
Applicant’s next argument is that “the skilled artisan would not have had a reasonable expectation of success in producing the claimed invention. When the application was filed, it was known that NO is unstable in biological systems, having a half-life on the order of milliseconds,” and previous attempts to use nanoparticles for nitric oxide delivery had been met with several challenges, including poor stability of nanoparticles, premature release of NO, and a lack of targeting of NO delivery. By contrast, the application demonstrates that nanostructures containing S-nitrosylated lipids retain NO for an extended period of time and are capable of delivering NO to exert biological effects in vitro and therapeutic effects in vivo” (See Remarks, page 8).
The above argument is not found persuasive. As the rejections show the prior art teach the same structures of S-nitrosylated lipid and not only they are disclosed as effective but advantageous over other No donors.  
Regarding the rejection of claims under obviousness type double patenting over the co-pending Application No. 16/063,546, Applicant requests the rejection be deferred (See Remarks, page 13). 
Applicants request for the double patenting rejection of record to be deferred (held in abeyance) is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  

Claims 1, 3-4, 7-8, 11-12, 14-15, 22-23, 26-27 and 30-36 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616